UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7880


HABEEB ABDUL MALIK, a/k/a Ron Tearia Nicholas,

                Plaintiff - Appellant,

          v.

BEVERLY A. WOODS, Psychiatrist; sued in their personal and
official capacity; BRIAN STIRLING, SCDC Director; sued in
their personal and official capacity; BERNARD MCKIE, SCDC
Warden; sued in their personal and official capacity; ROBERT
WARD, Deputy Director; sued in their personal official
capacity; JANICE PHILLIPS, Health Care Authority; sued in
their personal and official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      R. Bryan Harwell, District
Judge. (5:14-cv-03473-RBH)


Submitted:   April 20, 2016                 Decided:   April 27, 2016


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Habeeb Abdul Malik, Appellant Pro Se.   Andrew Lindemann,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Habeeb     Abdul     Malik    appeals    the   district     court’s     order

accepting the recommendation of the magistrate judge and denying

relief   on   his   42    U.S.C.    § 1983    (2012)   complaint.       We    have

reviewed the record and find no reversible error.                 Accordingly,

we deny the pending motion and affirm for the reasons stated by

the district court.         See Malik v. Woods, No. 5:14-cv-03473-RBH

(D.S.C. Nov. 9, 2015).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     this   court   and   argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                        2